Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections to Claims for Minor Informalities
	Objection is made to claims 1 – 10 for minor informalities.  The order in which various terms recited in claim 1 are introduced, and referencing back to one or another “solution” introduced earlier in claim 1, makes comprehension of the claimed subject matter inefficient at best, and a struggle at worst.  Recitals of “the step (2)” or “the step (3)” or the like, while not offensive of § 112(b), are nonetheless awkward.  Per claims reciting a temperature, “ºC” is preferable over “degress Celius”  to facilitate efficient  comprehension and subsequent searching of the patent should this application be allowed.  In claim 1 and claim 4 and in claim 7, a space should separate the numerical portion from the engineering units in “cm” , “r/min” and “g/L”.  

Objection to the Specification 
Objection is made to the specification for minor informalities in [0009]and [0012].  In [0020], objection is made to “0.5cm “ to “2500r/min” to “4g/L” and in [0022] to “2600r/min” and to “4.5g/L”.  See also [0024].

Rejections of Claims Not Based on Prior Art
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, step (4), it is unclear whether all matter in the liquid phase fed to the centrifuge, including any liquid accompanying the solids in the more dense centrifuge effluent stream, is processed by claim 1 part (4) and all  matter in the solid phase fed to the centrifuge, including any fine solids accompanying the liquids in the less dense  centrifuge effluent stream, is processed by claim 1 part (5).
In claim 6, step S3, it is unclear whether the boric acid / calcium chloride solution comprises 30% calcium chloride or 30% boric acid, and whether the solution is saturated in boric acid or in calcium chloride.
	Per claim 10, claim 6 fails to provide antecedent basis for the recitals of “the“ several bacterial strains.


Examiner-Suggested Allowable Claim
	The following set of examiner-drafted claims 1 – 10 would overcome each claim objection and claim rejection noted above.  The examiner encourages Applicant to adopt these suggested claims in Applicant’s next formal responsive paper.

1. A method for treating an oily solid waste sludge 

(1) preparing screened solid waste by screening off masses having a particle size greater than 0.5 cm from the oily solid waste sludge;

(2)(a) preparing an extraction agent mixture consisting of a main extraction agent, a secondary extraction agent, and an auxiliary extraction agent wherein the main extraction agent is a distillate oil having a boiling range of 115-135ºC, the secondary extraction agent is a distillate oil having a boiling range of 140-150ºC, and the auxiliary extraction agent is a distillate oil having a boiling range of 80-100ºC, then 

(2)(b) combining the extraction agent[[s]] mixture with [[to]] the screened solid waste sludge and then heating the resulting combination to 30-45ºC 
forming a mixed extraction comprising screened solid waste [[is]] fully dispersed in the extraction agents;
	





(3) placing the mixed extraction (b) in a centrifuge and centrifuging
the mixed extraction thereby forming a less dense liquid fraction and a more dense solids fraction;

(4) feeding the liquid fraction 
separating extraction agents from a mixture of cooled extraction agents and water, continuously adding the separated extraction agents into an extraction kettle for cyclic extraction, and conveying sewage to a sewage treatment plant, treating the sewage in the sewage treatment plant, treated sewage atter the sewage reaches a treatment standard;

(5) adding a degrading bacterium agent, rice hull powder, urea, potassium dihydrogen phosphate and water into the solids fraction s fraction

(6) covering the fully mixed product produced 

2. The (a), 
[[a]] the volume ratio of the main extraction agent, the extraction secondary agent, and the auxiliary extraction agent in the extraction agent mixture is 85-90:4-6: 1-3, respectively.
3. The (a) is naphtha.
4. The centrifuging step lasts at a rate  revolutions/min. 
5. The the mass ratio of the solids fraction
6. The further comprising preparing according to steps S1 – S4:
S1: fully dissolving polyvinyl alcohol in water at 75-85ºCan sodium alginate solution to obtain a mixed S1 solution;
S2: adding puffed rice to the mixed solution and uniformly mixing the puffed rice and the mixed solution to obtain a S2 solution;
S3: uniformly mixing the S2 solution a mixture comprising degrading bacteria to form a S3 solution, then adding the S3 solution dropwise into a saturated boric acid solution comprising calcium chloride 
S4: allowing the microspheres formed in step S3 to settle upon standing,  separating from the solution obtained by the S3 step with a sterilized 0.9% NaCl solution to obtain the degrading bacterium agent.
7. The the concentration of the puffed rice in the S2 solution is [[4-4.8g/L]] 4 - 4.8 g/L.
8. The S2 solution mixture comprising degrading bacteria 
9. The mixture comprising degrading bacteria contains Jones Acinetobacter, Staphylococcus aureus, Burkholderia, and anti-phenolic Lactobacillus.
10. The 9, wherein [[in]] the [[S3, a]] mass ratio of the Jones Acinetobacter, the Staphylococcus aureus, the Burkholderia,
and the anti-phenolic Lactobacillus in the mixture comprising degrading bacteria , respectively.

Prior Art Cited of Interest
Applicant admits that it was known to treat oily sludge by open-air stacking or by landfill.  [0003].  Extraction of oils from oily sludge using hydrocarbon solvents is not admitted as being in the prior art, but US 20220243129 to Huang / Southeast University teaches that use of a mixture of petroleum distillates similar to that used by applicant was known:

    PNG
    media_image1.png
    230
    407
    media_image1.png
    Greyscale

US 20220251456 to Aldugman [0028] is cited for disclosing that naphtha boiling point ranges from about 30 ºC to about 250 ºC. 
US 20200123478 to Wu / Shandong University discloses a variety of treatment methods for oily solids, e.g., solvent extraction and biological treatment [0003], but does not describe use of a combination of these various methods.  See also US 20060051856 to Maga for one approach using biological treatment, and US 20030150801 to Ward, and USP 5009767 to Bartilucci / Mobil Oil.
US 20170355979 to Bae describes a prior art process of loading bacteria onto microspheres by a process similar to that described by Applicant.

    PNG
    media_image2.png
    474
    816
    media_image2.png
    Greyscale

Although “Jones Acinetobacter” is not widely reported as such in the patent and scientific literature by that name, Applicant discloses [0027] that the bacterium is on deposit as CGMCC strain 13206.
	The prior art fails to suggest the combination of the specifically recited elements in claim 1 relating to the pretreatment screening, extraction agents, centrifugation, the 

limitations of claim 1 step (5) including degrading bacteria, and the geomembrane treatment duration. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152